1
2
3                                                                                    JS-6
4
5
6
                                UNITED STATES DISTRICT COURT
7
                               CENTRAL DISTRICT OF CALIFORNIA
8
9
10   NORMAN PAUL BLANCO,                              Case No. LACV 18-8328-JVS (LAL)

11                                  Petitioner,       JUDGMENT
12                        v.

13   DEBBIE ASUNCION, Warden,

14                                     Respondent.

15
16
17          Pursuant to the Order Accepting Report and Recommendation of United States
18   Magistrate Judge,
19          IT IS ADJUDGED that the Petition is denied and this action is dismissed with prejudice.
20
21
22
     DATED: April 16, 2019              ________________________________________
23                                            HONORABLE JAMES V. SELNA
24                                            UNITED STATES DISTRICT JUDGE

25
26
27
28
